Citation Nr: 9910436	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for renal and ureteral 
calculi, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for renal and ureteral calculi.  


REMAND

The veteran's claim of entitlement to an increased rating for 
renal and ureteral calculi is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claim.  38 C.F.R. 
§ 3.159 (1998); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

In the context of a claim for an increased rating, the duty 
to assist the veteran includes the duty to provide him with a 
thorough and contemporaneous medical examination.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The veteran has 
not been thoroughly examined for purposes of assessing his 
service-connected renal and ureteral calculi since 
April 1973.  The report of that examination, now more than 25 
years old, can no longer be considered "contemporaneous" 
for rating purposes, especially in light of the veteran's 
recent complaints of worsening disability.  A remand is 
therefore required for a new examination.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (1998). 

In addition, the Board notes that not all of the medical 
records pertinent to an analysis of the veteran's claim 
appear to have been obtained for review.  A July 1997 
admission report indicates that the veteran was hospitalized 
at the Salisbury VA Medical Center (VAMC) from July 10, to 
July 16, 1997, for "renal colic."  The veteran also 
testified at his February 1999 hearing that he had sought 
treatment for his kidney stones and a major kidney infection 
at the Salisbury VAMC in September 1997, again in January or 
February 1998, and most recently about four to five weeks 
prior to the hearing.  He indicated that, about a week 
earlier, while he was on vacation, an emergency room doctor 
at a Tampa VA facility informed him that he had problems with 
increased uric acid due to kidney dysfunction.  Copies of 
these treatment records have not been associated with the 
claims file and yet they appear to be pertinent to the 
increased rating claim.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of any additional 
medical care providers (VA or private) 
who have treated him for renal or 
ureteral calculi, or residuals thereof.  
The RO should obtain copies of all 
pertinent records (which are not already 
of record) from the identified treatment 
sources and associate them with the 
claims folder, specifically including 
treatment records from the Salisbury VAMC 
since September 1997 and the Tampa VA 
facility.  The RO should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

2.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
to determine the current severity of his 
renal and ureteral calculi.  The examiner 
should review the claims folder and a 
copy of this remand before examining the 
veteran.  The examiner should perform all 
indicated tests and describe in detail 
the functional limitation and level of 
disability caused by renal or ureteral 
calculi.  The examiner should state 
whether the veteran has recurrent stone 
formation requiring diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two times/year; 
frequent attacks of colic with infection 
(pyonephrosis), with the kidney function 
impaired, or greatly impaired; frequent 
attacks of colic, requiring catheter 
drainage; or only an occasional attack of 
colic, without infection and not 
requiring catheter drainage.  See 38 
C.F.R. §4.115b, Diagnostic Codes 7508 and 
7509.  If it is determined that the 
veteran experiences any renal 
dysfunction, findings necessary to apply 
pertinent rating criteria as set out in 
38 C.F.R. § 4.115a should be made.

3.  The RO should take adjudicatory 
action on the claim for an increased 
rating.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  If the veteran 
does not appear for the examination, 
without good cause, the SSOC should 
include a reference to the provisions of 
38 C.F.R. § 3.655 (1998).  


After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

